Me. Justice MacLeaky,
after making the above statement of facts, delivered the opinion of the court as follows:
The conclusions of law contained in the order of April 2, 1902, and of the order dated April 14, 1902 are acepted.
We adjudge that we should affirm and do affirm the order appealed from, dated April 2, 1902, and the order dated April 14 of the same year, with costs against appellant.
*301The record is ordered to be returned to the Distinct Court of Mayagiiez, together with a copy of this decision, for the proper purposes.
Chief Justice Quiñones and Justices Hernández and Sulz-bacher, concurred.
Mr. Justice Figueras did not sit at the hearing of this case.